          Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 1 of 17 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


CARRIE BERZINS, an individual,

                 Plaintiff,

vs.
                                                CASE NO.
WALMART INC., a Foreign for Profit
Corporation, d/b/a Walmart, and
WAL-MART STORES EAST, L.P., a
Foreign for Profit Limited Partnership,

            Defendants.
_________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, Carrie Berzins (“Berzins” or “Plaintiff”) by and through undersigned counsel,
files this Complaint and Demand for Jury Trial against Defendants, Walmart, Inc., a Foreign for
Profit Corporation, d/b/a Walmart, and Wal-Mart Stores East, L.P., a Foreign for Profit Limited
Partnership (together “Walmart” or “Defendants”) and states:

                                 PRELIMINARY STATEMENT

          1.       This is a claim by Plaintiff CARRIE BERZINS against her former employer,

Walmart, for violations of the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.,

and Section 510 of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001,

et seq.

          2.       In enacting the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et

seq. (“the FMLA”), Congress wished to remedy its finding that employees with serious health

conditions have “inadequate job security” when they have to leave work for temporary periods.

See 29 U.S.C. § 2601(a)(4). The FMLA provides eligible employees, like Berzins with unpaid,

job-protected leave in the event they are suffering from a serious medical condition. 26 U.S.C. §

                                                 1
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 2 of 17 PageID 2




2612(a)(1). An employee that takes FMLA protected leave is entitled to return to the same

position after coming back to work. 29 U.S.C. § 2614(a)(1). Further, the FMLA makes it

unlawful for an employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under the FMLA. 29 U.S.C § 2615(a)(1). Likewise, it is unlawful

for an employer to discharge or discriminate against any individual for opposing any practice

made unlawful under the FMLA. 29 U.S.C. § 2615(a)(2).

       3.        The Employee Retirement Income Security Act (“ERISA”) was passed in 1974.

In passing the Act, Congress found that the “continued well-being and security of millions of

employees and their dependents” depends directly on ensuring safeguards with respect to

employee benefit plans. 29 U.S.C. § 1001(a).        Congress also found it to be “desirable in the

interests of employees and their beneficiaries, for the protection of the revenue of the United

States, and to provide for the free flow of commerce, that minimum standards be provided

assuring the equitable character” of employee benefit plans under ERISA. Id.

       4.        ERISA was enacted “to protect interstate commerce and the interests of

participants in employee benefit plans and their beneficiaries . . . establishing standards of

conduct, responsibility, and obligation for fiduciaries of employee benefit plans, and by

providing for appropriate remedies, sanctions, and ready access to the Federal courts.” 29 U.S.C.

§ 1001(b). Section 510 of ERISA makes it unlawful “for any person to discharge, fine, suspend,

expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

which he is entitled under the provisions of an employee benefit plan.” 29 U.S.C. § 1140.

       5.        Plaintiff, Carrie Berzins, suffers from a disability that is also a chronic health

condition entitling her to benefits under the FMLA. Ms. Berzins made Defendants aware of her

condition, and her need for a reasonably necessary medical accommodation i.e. leave. On August

4, 2018, while at work, Ms. Berzins suffered a severe attack due to her medical condition and

                                                2
          Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 3 of 17 PageID 3




had to leave work. Ms. Berzins called the Walmart “out line” for the next two days and then

requested and was approved for FMLA. After her FMLA leave Ms. Berzins returned to work

without any restrictions. Ms. Berzins was placed in the “inner seal” accounting office a position

that did not require her to walk around the store or be exposed to the outside elements.

Subsequent thereto, due to a shortage of management on the floor, Ms. Berzins was required to

leave the office and handle management duties on the floor, as a result Ms. Berzins was required

to continuously walk throughout the store and was unable to take a break, as a result Ms. Berzins

suffered another attack, paramedics were called to the store and Ms. Berzins was taken from

Walmart by ambulance. Ms. Berzins returned to work the following day.

          6.         In November Ms. Berzins utilized the Walmart “call out” line and received a

confirmation number for each day. In addition, in November Berzins notified Sedgwick she

would need additional FMLA leave and Sedgwick was required to provide Ms. Berzins with the

FMLA Package within 10 days .1 Between the 19th and the 29th, Ms. Berzins spent more time in

the hospital than out of it. On November 26, Ms. Berzins was readmitted to Florida Memorial to

the “step down ICU unit”, and she was discharged on November 29. After being released from

the hospital Ms. Berzins attempted to fill her prescription and was advised that she was no longer

insured. Ms. Berzins contacted Walmart’s corporate office and was informed that she had been

terminated effective November 26. Ms. Berzins’ termination interfered with her rights under the

FMLA and Section 510 of ERISA and was in retaliation after she requested additional FMLA

leave.

          7.       Respondent’s actions violate the FMLA. The stated reasons for Ms. Berzins’

termination were manufactured after she disclosed her need for additional FMLA leave as a

means of discriminating and retaliating against Ms. Berzins and/or interfering with her rights

1
    Ms. Berzins never received the FMLA package.
                                                   3
        Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 4 of 17 PageID 4




under the FMLA.

        8.       Accordingly, Ms. Berzins seeks all available relief in law and equity, including

but not limited to: (i) a declaration from this Court that Defendant’s actions were unlawful; (ii)

back pay and front pay (where reinstatement is not feasible); (iii) medical expenses; (iv)

compensatory damages in whatever amount she is found to be entitled; (v) liquidated damages in

whatever amount she is found to be entitled; (vi) an award of interest, costs and reasonable

attorney’s fees and expert witness fees; (vii) punitive damages; (viii) equitable relief; (ix)

declaratory relief; (x) pre-judgment and post-judgment interest (where allowable); and (xi) a jury

trial on all issues so triable.

                                  JURISDICTION AND VENUE

        9.       This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, 29 U.S.C. §

2617(a)(2) of the Family Medical Leave Act and 29 U.S.C. § 1132(e) ERISA and has authority

to grant declaratory relief under the FMLA and pursuant to 28 U.S.C. § 2201 et seq.

        10.      Venue is proper in this judicial district under 28 U.S.C. §1391 because Defendant

does business in this judicial district, and the majority of the acts complained of took place in this

judicial district.

                                             PARTIES

        11.      At all times material hereto, Ms. Berzins was a resident of Volusia County,

Florida.

        12.      At all times material to this action, Walmart, Inc., was and continues to be a

Foreign for Profit Corporation, doing business in St. Johns County, Florida, and has continuously

had at least 100 employees.

        13.      At all times material to this action, Wal-Mart Stores East, L.P., was and continues

to be a Foreign for Profit Limited Partnership, doing business in St. Johns County, Florida, and

                                                  4
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 5 of 17 PageID 5




has continuously had at least 100 employees.

       14.        Further, at all times material to this action, Defendants were, and continue to be,

engaged in business in Florida, doing business in St. Johns County, Florida, and operate under

the corporate umbrella of Walmart, Inc.

       15.        At all times material to this action, Defendants operated a Walmart Supercenter,

Store Number 579, within St. Johns County, Florida, located at 2355 U.S. Highway 1 South, St.

Augustine, Florida 32086.

       16.        At all times material to this action, Defendants were “engaged in commerce”

within the meaning of §6 and §7 of the FLSA.

       17.        The FMLA defines the term “employer” to broadly include “any person acting

directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

2611(4)(ii)(I).

       18.        Defendants are an employer under the FMLA because they engaged in commerce

or in an industry affecting commerce and employed 100 or more employees for each working

day during each of 20 or more calendar workweeks in the current or preceding calendar year.

       19.        At all times relevant hereto, Defendants are an employer as defined by 29 U.S.C.

2611(4).

       20.        “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.

Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).

       21.        From in or around March 2017 to her termination on or about November 26,

2018, Plaintiff was employed by and working for Defendants at the Walmart Superstore located

at: 2355 U.S. Highway 1 South, St. Augustine, Florida 32086, as a Customer Service Manager.

       22.        At all times relevant hereto, Plaintiff worked at a location where Defendants,

                                                   5
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 6 of 17 PageID 6




employed 100 or more employees.

       23.     At all times material to this action Defendants directly or indirectly, controlled

and directed the day to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii)

disciplinary actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi)

terms of compensation; and (vii) working conditions.

       24.     At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she was employed by the employer(s) for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise

her rights to FMLA leave.

                                 GENERAL ALLEGATIONS

       25.     At all times relevant to this action, Defendants failed to comply with 29 U.S.C. §

2601, et seq, because Plaintiff validly exercised her rights pursuant to the FMLA and

Defendants: (i) interfered with Plaintiff’s right to take FMLA leave; (ii) failed to provide

Plaintiff with notice of her rights under the FMLA; (iii) discriminated against Plaintiff for taking

FMLA leave; and (iv) retaliated against Plaintiff because she sought leave, took leave, and would

need FMLA leave at a future date.

       26.     At all times relevant to this action, Plaintiff disclosed her need to use medical

benefits provided by the Defendants’ health and wellness medical benefits policies, and was

subsequently discriminated and retaliated against because of her need to use such benefits and

actual use of such benefits.

       27.     Defendants operate a chain of Department and Grocery stores doing business as

“Walmart”. In 2017, Ms. Berzins was hired as a Customer Service Manager at the Defendants’

Superstore located in St. Augustine, Florida.



                                                 6
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 7 of 17 PageID 7




       28.       Ms. Berzins continued to work as a Customer Service Manager until her wrongful

termination on or about November 26, 2018.

       29.       At all times relevant hereto the Defendant was aware that Ms. Berzins suffered

from a disability, which was also a chronic medical condition, requiring medical care and a

reasonably necessary medical accommodation.

       30.        On August 4, 2018, while at work, Ms. Berzins suffered a severe attack due to

her medical condition and had to leave work. Ms. Berzins called the Walmart “out line” for the

next two days and then requested and was approved for FMLA.

       31.        After her FMLA leave Ms. Berzins returned to work without any restrictions.

       32.        Ms. Berzins was placed in the “inner seal” accounting office, a position that did

not require her to walk around the store or be exposed to the outside elements.

       33.        Notwithstanding, Ms. Berzins suffered another attack of her serious medical

condition, and paramedics were called to the store. Ms. Berzins was taken from Walmart by

ambulance to the hospital, where she remained overnight, and Ms. Berzins returned to work the

following day.

       34.        In November Ms. Berzins utilized the Walmart “call out” line and received a

confirmation number for each day. In addition, in November Berzins notified Sedgwick she

would need additional FMLA leave and Sedgwick was required to provide Ms. Berzins with the

FMLA Package within 10 days.

       35.        Between the 19th and the 29th, Ms. Berzins spent more time in the hospital than

out of it. On November 26, 2018, Ms. Berzins was readmitted to Florida Memorial to the “step

down ICU unit”, and she was discharged on November 29, 2018.

       36.        After being released from the hospital, Ms. Berzins attempted to fill her

prescription and was advised that she was no longer insured.

                                                 7
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 8 of 17 PageID 8




       37.       Ms. Berzins contacted Walmart’s corporate office and was informed that she

had been terminated effective November 26, 2018.

       38.     While in the hospital, out on FMLA leave and after contacting Defendant and

requesting the paperwork for additional FMLA leave, the Defendant terminated Berzins

employment.

       39.     The stated reasons for Ms. Berzins’ termination were manufactured after she

disclosed her need for leave as a means of discriminating and retaliating against her and/or

interfering with her rights under the FMLA.

       40.     Defendants’ reason for terminating Berzins was pre-textual and was

manufactured, post hoc, after she engaged in activities protected by the FMLA and ERISA.

       41.     At the time of her termination, Plaintiff was eligible for FMLA leave.

       42.     At the time of her termination, Plaintiff was eligible for leave pursuant to

Defendants’ leave program.

       43.     At the time of her termination, Plaintiff was enrolled in a defined ERISA benefit

plan of the Defendants.

       44.     At the time of her termination, Plaintiff was eligible to obtain medical care and

utilize the medical insurance health benefits offered by the Defendants.

       45.     At the time of her termination, Plaintiff provided notice(s) to Defendants of her

need for FMLA covered leave.

       46.     Plaintiff’s notice(s) for her need for leave was sufficient to alert Defendants that

her request was for FMLA covered leave.

       47.     Plaintiff’s notice(s) for her need for FMLA covered leave was timely.

       48.     Plaintiff’s notice(s) for her need for FMLA covered leave complied with

Defendants’ company policy, if any, regarding requests for time off.

                                                8
         Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 9 of 17 PageID 9




         49.   Plaintiff was entitled to leave as defined by the FMLA for her continued medical

treatment for her chronic medical condition.

         50.   Plaintiff was, at all times relevant, a qualified employee as defined by the FMLA.

         51.   At all times relevant, Plaintiff provided Defendants with enough information so

that Defendant could reasonably determine whether the FMLA applied to her need for requested

leave.

         52.   Defendants’ termination of Plaintiff interfered with her right to take available

FMLA-covered leave.

         53.   Defendants’ termination of Plaintiff interfered with her right to reinstatement to

the same or similar position after taking available FMLA-covered leave.

         54.   Defendants’ termination of Plaintiff was in retaliation for Plaintiff requesting

and/or taking FMLA-covered leave.

         55.   Defendants’ termination of Plaintiff was in retaliation for Plaintiff notifying

Defendant of her need to take FMLA covered leave at a future date.

         56.   Defendants’ termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from taking FMLA-covered leave.

         57.   Defendants’ termination of Plaintiff interfered with the rights afforded to Plaintiff

by the FMLA.

         58.   Defendants’ decision to terminate Plaintiff was motivated, in whole or in part, by

the likelihood that Plaintiff would need FMLA-covered leave in the future.

         59.   Plaintiff’s FMLA-covered absences and/or her likely need for future FMLA-

covered leave were a substantial or motivating factor in Defendants’ decision to terminate her

employment.



                                                 9
     Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 10 of 17 PageID 10




       60.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to Plaintiff’s

taking of leave and need for time off work under the FMLA.

       61.       Plaintiff suffered from a serious health condition as defined by the FMLA as her

condition was:

                 a.     An illness, injury impairment, or physical or mental condition involving
                        inpatient care in a hospital;

                 b.     An illness, injury impairment, or physical or mental condition involving a
                        period of incapacity or subsequent treatment in connection with or
                        consequent to in patient care in a hospital;

                 c.     An illness, injury impairment, or physical or mental condition involving a
                        period of incapacity of more than three (3) days involving treatment two
                        or more times by a health care provider;

                 d.     An illness, injury impairment, or physical or mental condition involving a
                        regimen of continued treatment under supervision of a health care
                        provider; and/or

                 e.     An illness, injury impairment, or physical or mental condition requiring
                        multiple treatments for a condition that would likely result in a period in
                        capacity of more than three (3) consecutive calendar days in the absence
                        of medical intervention or treatment.

       62.       Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C. §2612(a)(1).

       63.       Defendants’ actions violate the provisions of 29 U.S.C. §2615(a).

       64.       Defendants’ actions violate the provisions of 29 U.S.C. §2614(a).

       65.       Defendants’ actions constitute interference with Plaintiff’s rights under the

FMLA.

       66.       Defendants’ actions constitute retaliation in violation of Plaintiff’s rights under

the FMLA.

       67.       Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under the FMLA.




                                                 10
       Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 11 of 17 PageID 11




        68.      Defendants’ decision to terminate Plaintiff was motivated, in whole or in part,

by Plaintiff’s exercising her rights under an employee benefit plan covered by ERISA (i.e. her

need to seek medical treatment covered by her health insurance).

        69.      Defendants’ decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

        70.      Plaintiff’s exercising of her rights to an employee benefit plan covered by

ERISA and/or her likely need for future benefits under this ERISA-covered plan was a

substantial or motivating factor in Defendants’ decision to terminate her.

        71.      Defendants’ decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

        72.      Defendants’ actions constitute discrimination in violation of Plaintiff’s rights

under Section 510 of ERISA.

        73.      Defendants’ actions constitute interference with Plaintiff’s right to an employee

benefit plan covered by ERISA.

        74.    Defendants’ actions were willful as Defendants knew or had reason to know that

its actions violated federal law, yet Defendants acted wantonly or with reckless disregard for the

law.

        75.    Defendants are liable for the actions of its supervisors, managers and/or agents

taken within the scope of their employment with Defendants and their related entities, including

the decision to terminate Plaintiff.

        76.    Defendants’ actions, if left unchecked, will deter other employees from exercising

their rights under the FMLA and ERISA which will in turn thwart the purposes of Congress in

ensuring that a balance exists between work and healthy workers.



                                                11
     Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 12 of 17 PageID 12




                                     COUNT I
                          INTERFERENCE WITH FMLA RIGHTS

          77.   Plaintiff re-alleges paragraphs 1 through 76 of the Complaint, as if fully set forth

herein.

          78.   Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

          79.   Defendants were Plaintiff’s employer as defined by the FMLA.

          80.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to take

FMLA leave under the FMLA.

          81.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to manage

her own leave under the FMLA.

          82.   At all times relevant hereto, Defendants interfered with Plaintiff’s right to be

reinstated to the same or similar position at the end of her FMLA leave.

          83.   At all times relevant hereto, Defendants’ interference with Plaintiff’s right to

leave and reinstatement violated the FMLA.

          84.   At all times relevant hereto, Defendants’ interference with Plaintiff’s right to

manage her own leave violated the FMLA.

          85.   Plaintiff has a chronic serious medical condition, which resulted in a couple of

severe attacks that required hospitalization for the treatment of her condition.

          86.   Plaintiff was entitled to FMLA protected leave.

          87.   Defendants are subject to the requirements of the FMLA.

          88.   Plaintiff was hospitalized and out on approved FMLA and provided Defendant

with adequate notice of her need for additional FMLA leave and requested the paperwork for

additional covered FMLA leave.

          89.   Defendants were aware of Plaintiff’s need for future FMLA protected leave.


                                                 12
     Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 13 of 17 PageID 13




       90.     Plaintiff had not exhausted her entitlement to FMLA leave at the time of her

termination.

       91.     Defendants terminated Berzins while she was hospitalized or shortly after her

release from the hospital and while she was out on approved FMLA leave, and after she

requested the paperwork for additional FMLA leave.

       92.     By terminating Plaintiff with actual knowledge of her need for future FMLA

leave, the Defendants interfered with Plaintiff’s right for leave, reinstatement, and to future

FMLA benefits.

       93.     Defendants’ violation of the FMLA was willful, as its supervisors and/or

managers engaged in the above-described actions while knowing that same were impermissible

under the FMLA.

       94.     Plaintiff was denied benefits to which she was entitled under the FMLA.

       95.     As a result of Defendants’ intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorney’s fees and costs.

       96.     Plaintiff is entitled to liquidated damages because Defendants cannot show that

their violation of the FMLA was in good faith.

       97.     Plaintiff demands a trial by jury.

       WHEREFORE Plaintiff, Carrie Berzins, respectfully requests entry of:

               a.     judgment in her favor and against Defendants for their interference with
                      her rights under the FMLA;

               b.     judgment in her favor and against Defendants for damages, including lost
                      earnings and benefits, reinstatement, front pay, and/or all actual monetary
                      losses suffered as a result of Defendants’ conduct;

               c.     judgment in her favor and against Defendants for her reasonable attorney’s
                      fees and litigation expenses;

                                                    13
      Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 14 of 17 PageID 14




                 d.     judgment in her favor and against Defendants for liquidated damages
                        pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                 e.     declaratory judgment that Defendants’ actions toward Plaintiff violate
                        Plaintiff’s rights under the FMLA; and

                 f.     an order granting such other and further relief as this Court deems just and
                        equitable under the circumstances of this case.

                                          COUNT II
                                      FMLA RETALIATION

          98.    Plaintiff re-alleges paragraphs 1 through 76 of the Complaint, as if fully set forth

herein.

          99.    At all times relevant hereto, Defendants retaliated against Plaintiff, at least in part

because Plaintiff wished to exercise her right or attempted to exercise her right to take leave from

work that was protected under the FMLA.

          100.   With actual knowledge that Plaintiff was hospitalized or shortly after her release

from the hospital and while she was out on approved FMLA leave, and after she requested the

paperwork for additional FMLA leave, Defendants terminated Plaintiff’s employment.

          101.   At all times relevant hereto, Defendants retaliated against Plaintiff in violation of

the FMLA.

          102.   As a result of Defendants’ intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorney’s fees and costs.

          103.   Because Defendants cannot prove that its violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

          104.   Defendants’ violation of the FMLA was willful, as its supervisors, managers, and

human resource personnel engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

                                                      14
     Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 15 of 17 PageID 15




          WHEREFORE, Plaintiff, Carrie Berzins, respectfully requests entry of:

                 a.        judgment in her favor and against the Defendants for violation of the anti-
                           discrimination/anti-retaliation provisions of the FMLA;

                 b.        judgment in her favor and against the Defendants for damages, including
                           lost earnings, reinstatement, front pay, and/or all actual monetary losses
                           suffered as a result of Defendants’ conduct;

                 c.        judgment in her favor and against the Defendants for her reasonable
                           attorney’s fees and litigation expenses;

                 d.        judgment in her favor and against Defendants for liquidated damages
                           pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                 e.        declaratory judgment that Defendants’ actions toward Plaintiff violate
                           Plaintiff’s rights under the FMLA; and

                 f.        an order granting such other and further relief as this Court deems just and
                           equitable under the circumstances of this case.

                                         COUNT III
                               VIOLATION OF SECTION 510 ERISA

          105.   Plaintiff re-alleges paragraphs 1 through 76 of the Complaint, as if fully set forth

herein.

          106.        Defendants provided Plaintiff with an employee welfare plan as defined by 29

U.S.C. §1002(a), specifically health insurance.

          107.        Beginning in 2017 and continuing until her unlawful termination, Plaintiff was

enrolled in the benefits provided under the company’s health insurance plan.

          108.        Defendants were aware that Berzins suffered from a disability and chronic

health condition, requiring constant medical care. Defendants were aware that while at work Ms.

Berzins suffered a severe attack and had to leave work and subsequent thereto requested and was

granted approved FMLA leave for her medical condition.

          109.        Defendant had actual knowledge that Ms. Berzins suffered another severe

attack, paramedics were called to the store and Ms. Berzins was taken from Walmart by

                                                    15
      Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 16 of 17 PageID 16




ambulance; as a result of this attack Ms. Berzins requested and was granted FMLA leave.

        110.      Defendant terminated Berzins’ employment while she was out on approved

FMLA leave and with actual knowledge of her request for the FMLA paperwork for additional

FMLA leave.

        111.      Defendant knew or should have known that Plaintiff’s utilization of her

employee benefit plan would continue, particularly since she suffered an attack at work that

required hospitalization, her prior use of FMLA leave for her medical condition and her request

for future FMLA for her medical condition.

        112.      Plaintiff was notified of her termination while she was attempting to use the

benefits of her health insurance plan to fill a prescription she was given by her treating

physicians.

        113.      Further, on information and belief, Ms. Berzins was terminated while

outstanding medical payments were due to the healthcare providers for her hospitalizations in

association with her serious medical condition/disability.

        114.      Defendants retaliated/discriminated against Plaintiff by terminating her

employment.

        115.      Defendants interfered with Plaintiff’s right to exercise her ERISA-covered

employee benefit plan.

        116.      Defendants’ termination of Plaintiff was designed, in part, to discourage other

employees from taking sick days and/or filing claims under their employee benefit plans.

        117.      Defendants fired Plaintiff, in whole or in part, because Defendants did not wish

to bear the costs of Plaintiff’s healthcare.

        118.      Defendants interfered with Plaintiff’s right to obtain medical care.

        119.      Defendants discriminated against and discharged Plaintiff for exercising her

                                                 16
     Case 3:20-cv-01342 Document 1 Filed 11/25/20 Page 17 of 17 PageID 17




right to medical care under the company’s employee benefit plan.

       120.     Defendants fired Plaintiff in violation so 29 U.S.C. § 1140.

       121.     WHEREFORE, Plaintiff CARRIE BERZINS hereby demands entry of

judgment in her favor and against Defendants, for any and all equitable relief available including

but not limited to payment of all medical bills, statutory damages, reinstatement and back pay as

required by ERISA, as well as payment of her attorneys’ fees and costs pursuant to 29 U.S.C. §

1132(g).

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

       Dated this 25th day of November 2020.

                                              Respectfully submitted,
                                              MORGAN & MORGAN, P.A.
                                              s/Paul M. Botros
                                              Paul M. Botros, Esquire
                                              FL Bar No.: 063365
                                              8151 Peters Road, Suite 4000
                                              Plantation, FL 33324
                                              Tel: 954-318-0268
                                              Fax: 954-327-3017
                                              pbotros@forthepeople.com




                                                 17
